--------------------------------------------------------------------------------

EXHIBIT 10.2


AMENDED & RESTATED
PERFORMANCE ACCELERATED
STOCK OPTIONS AGREEMENT


This AMENDED & RESTATED PERFORMANCE ACCELERATED STOCK OPTIONS AGREEMENT (this
Agreement”), dated as of the ___ day of November, 2007 by and between Orthofix
International N.V. (the “Company”) and Mr. Bradley R. Mason (the “Optionee”).
 
WITNESSETH:
 
WHEREAS, in connection with the transaction contemplated by the Acquisition
Agreement, dated as of November 20, 2003 (the “Acquisition Agreement”), among
the Company, Trevor Acquisition, Inc., a Delaware corporation and an indirect
wholly owned subsidiary of Orthofix, Breg, Inc., a California corporation, and
Bradley R. Mason, as shareholder’s representative, and the Optionee’s employment
with the Company, the Company granted the Optionee Options (as defined herein)
to purchase shares of the Company’s common stock, par value U.S. $0.10 per share
(“Common Stock”), on the terms and conditions set forth in that certain
Performance Accelerated Stock Options Agreement between the Company and the
Optionee dated November 20, 2003 (the “Prior Agreement”).
 
WHEREAS, all Options not currently vested will vest as of December 30, 2007,
pursuant to the terms of the Prior Agreement.
 
WHEREAS, in connection with the extension of Optionee’s Employment Agreement
through December 30, 2008, the Company and the Optionee have agreed to modify
the provisions relating to the exercise of the Options and desire to amend and
restate the Prior Agreement in its entirety by executing this Agreement.
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the parties hereto hereby agree as follows:
 
SECTION 1.  Definitions.  For the purpose of this Agreement, the following terms
shall have the meanings specified below:
 
(a)  “Board” means the Board of Directors of the Company.
 
(b)  “Cause” means termination of the Optionee’s employment because of any of
the following events:
 
(i)  Any of the events or circumstances under the definition of “Cause” pursuant
to the Optionee’s employment agreement with the Company, dated November 20, 2003
(as amended, the “Employment Agreement”), if such Employment Agreement is in
effect; or
 
(ii)  The Optionee’s (A) involvement in fraud, misappropriation or embezzlement
related to the business or property of the Company, (B) conviction for, or
guilty plea to, a felony or crime of similar gravity in the jurisdiction which
such conviction or guilty plea occurs, or (C) unauthorized disclosure of any
trade secrets or other confidential information relating to the Company’s
business and affairs (except to the extent such disclosure is required under the
applicable law).
 
(c)  “Change in Control” means, notwithstanding the terms of any applicable plan
or arrangement to the contrary, any of the following events:
 
(i)  Any person, as that term is used in Section 13(d) and Section 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes,
is discovered to be, or files a report on Schedule 13D or 14D-1 (or any
successor schedule, form or report) disclosing that such person is, a beneficial
owner (as defined in Rule 13d-3 under the Exchange Act or any successor rule or
regulation), directly or indirectly, of securities of the Company representing
twenty percent (20%) or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors
(unless such person is known by Optionee to be already such beneficial owner on
the date of this Agreement);
 
1

--------------------------------------------------------------------------------


 
(ii)  Individuals who, as of the date of this Agreement, constitute the Board
cease for any reason to constitute at least a majority of the Board, unless any
such change is approved by a unanimous vote of the members of the Board in
office immediately prior to such cessation;
 
(iii)  The Company is merged, consolidated or reorganized into, or with another
corporation or other legal person, or securities of the Company are exchanged
for securities of another corporation or other legal person, and immediately
after such merger, consolidation, reorganization or exchange less than a
majority of the combined voting power of the then-outstanding securities of such
corporation or person immediately after such transaction are held, directly or
indirectly, in the aggregate by the holders of securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction;
 
(iv)  The Company, in any transaction or series of related transactions, sells
all or substantially all of its assets to any other corporation or other legal
person, and less than a majority of the combined voting power of the then
outstanding securities of such corporation or person immediately after such sale
or sales are held, directly or indirectly, in the aggregate by the holders of
securities entitled to vote generally in the election of directors of the
Company immediately prior to such sale;
 
(v)  The Company and its affiliates shall sell or dispose of (in a single
transaction or series of related transactions) business operations that
generated two-thirds of the consolidated revenues (determined on the basis of
the Company’s four (4) most recently completed fiscal quarters for which reports
have been filed under the Exchange Act) of the Company and its subsidiaries
immediately prior thereto;
 
(vi)  The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act, disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then existing contract or transaction; or
 
(vii)  Any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this sentence.
 
Notwithstanding the foregoing provisions, unless otherwise determined in a
specific case by majority vote of the Board, a “Change of Control” shall not be
deemed to have occurred for purposes of this Agreement solely because:
 
(i)  The acquisition of, or issuance by, Orthofix of its securities; or
 
(ii)  An entity in which Orthofix directly or indirectly beneficially owns fifty
percent (50%) or more of the voting securities, or any Orthofix-sponsored
employee stock ownership plan, or any other employee benefit plan of Orthofix,
either files or becomes obligated to file a report or a proxy statement under or
in response to Schedule 13D, Schedule 14D-1, Form 8K or Schedule 14A (or any
successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by form or report or item therein) under the
Exchange Act, disclosing beneficial ownership by it of shares of Common Stock of
Orthofix, or because Orthofix reports that a Change in Control of Orthofix has
or may have occurred or will or may occur in the future by reason of such
beneficial ownership; or
 
2

--------------------------------------------------------------------------------


 
(iii)  Any Orthofix-sponsored employee stock ownership plan, or any other
employee benefit plan of Orthofix, either files or becomes obligated to file a
report or a proxy statement under or in response to Schedule 13D, Schedule
14D-1, Form 8K or Schedule 14A (or any successor schedule, form or report or
item therein) under the Exchange Act, disclosing beneficial ownership by form or
report or item therein) under the Exchange Act, disclosing beneficial ownership
by it of shares of Common Stock of Orthofix, or because Orthofix reports that a
Change in Control of Orthofix has or may have occurred or will or may occur in
the future by reason of such beneficial ownership.
 
(d)  “Committee” means the Compensation Committee of the Board.
 
(e)  “Expiration Date” means the date that is the ten (10) year anniversary of
the Grant Date.
 
(f)  “Permanent Disability” means termination of the Optionee’s employment
because of any of the following events:
 
(i)  Any of the events or circumstances under the description of “Permanent
Disability” pursuant to the Optionee’s Employment Agreement, if such Employment
Agreement is in effect; or
 
(ii)  The Optionee’s incapacity resulting from physical or mental illness or
disease which substantially prevents the Optionee from performing his duties as
an employee of the Company and that has continued at least one hundred and
eighty (180) days and can be reasonably be expected to continue
indefinitely.  Any dispute as to whether or not the Optionee is disabled within
the meaning of the preceding sentence shall be resolved by a physician selected
by the Board or the Committee.
 
SECTION 2.  Grant of Options.  Pursuant to the Prior Agreement, the Company
granted to the Optionee, as of the Grant Date (as defined in the Prior
Agreement) and through the Expiration Date (the “Option Period”), options to
purchase from the Company one hundred and fifty thousand (150,000) shares of
Common Stock at an exercise price of $38.00 per share (the “Options”).
 
SECTION 3.  Exercise of Options.  Subject to the terms and conditions set forth
in this Agreement, the Options shall be subject to the following vesting and
exercisability requirements:
 
(a)  Generally.  All shares subject to the Options that are not vested as of the
date hereof shall vest and become fully exercisable on the fourth (4th)
anniversary of the Grant Date and shall be exercisable thereafter until and
including the Expiration Date, subject to the Optionee’s exercise elections set
forth in Section 3(b) hereof and any limitations on exercise in effect on the
date of exercise. For the avoidance of doubt, 22,500 Options are vested as of
the date hereof.
 
(b)  Election to Exercise Options.  Notwithstanding any other provision of this
Agreement to the contrary:
 
(i)  provided the Optionee’s employment with the Company does not terminate on
or prior to December 31, 2007, the Optionee hereby voluntarily elects (pursuant
to Internal Revenue Notice 2006-79, Section 3.02) to fix the period that the
Optionee may exercise any Options, to the extent vested, to the period beginning
January 1, 2009, and ending on December 31, 2009 (the “Exercise Period”);
 
3

--------------------------------------------------------------------------------


 
(ii)  in the event the Optionee’s employment with the Company terminates (for a
reason other than death or termination by the Company for Cause) on or prior to
December 31, 2007, the Optionee elects to exercise the Options with respect to
22,500 shares upon the earlier to occur of the (A) Optionee’s death or (B) the
date that is six months and one day following the date of the Optionee’s
termination of employment; provided, however, that the Optionee shall not be
deemed to have elected such exercise if the exercise price of the Options is
greater than the fair market value of the Common Stock on such date;
 
(iii)  in the event the Optionee’s employment with the Company terminates on or
prior to December 31, 2007 as a result of his death, the Optionee elects to
exercise the Options with respect to 22,500 shares upon the date of his death;
provided, however, that the Optionee shall not be deemed to have elected such
exercise if the exercise price of the Options is greater than the fair market
value of the Common Stock on such date;
 
(iv)  in the event the Optionee’s employment with the Company is terminated by
the Company for Cause on or prior to December 31, 2007, the Options shall lapse
and be canceled; and
 
(v)  the Optionee further elects that any amounts payable shall be paid in a
lump sum payment upon exercise of any Options pursuant to this Section 3(b).
 
(c)  Any portion of the Options that are not exercised by midnight Eastern Time
on the last day of the Exercise Period shall not be exercisable thereafter and
shall terminate and be cancelled immediately following such date and time;
provided, however, if the Optionee’s termination of employment occurs on or
prior to December 31, 2007 for a reason other than termination by the Company
for Cause, then any portion of the Options that are not exercised or exercisable
on the date of the Optionee’s death or, if termination is for a reason other
than death, on the earlier to occur of the Optionee’s death or the date that is
six months and one day following the date of the Optionee’s termination of
employment, shall not be exercisable thereafter and shall terminate and be
cancelled immediately following the earlier to occur of the Optionee’s death or
the date that is six months and one day following the date of the Optionee’s
termination of employment.
 
(d)  Any exercise described in Section 3(b) shall be delayed to the extent
required to avoid a violation of federal securities laws or other applicable
laws; provided, however, such exercise shall not be delayed beyond the earliest
date at which the Company reasonably anticipates that such exercise will not
cause such violation.  An exercise that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.
 
(e)  Upon the death of the Optionee, the executor or administrator of the estate
of the Optionee or the person or persons to whom the Options shall have been
validly transferred by the executor or administrator pursuant to will or the
laws of descent and distribution shall have the right to exercise the Options to
the extent that the Optionee was entitled to exercise them on the date of death
under Section 3(b).
 
SECTION 4.  Termination of Employment.
 
(a)  General.  A termination of employment shall be deemed to have occurred if
the Optionee is no longer employed by the Company or any of its subsidiaries for
any reason.  The Board and the Committee each shall have the discretion to
determine whether employment has been or could have been terminated for the
purposes of this Agreement, and the reasons therefore.  Any such determination
shall be final, binding and conclusive.
 
4

--------------------------------------------------------------------------------


 
(b)  Change in Control.  Upon the occurrence of a Change in Control, the Options
shall automatically vest in full, provided, however, the vested Options shall
continue to be subject to the limitations on exercise set forth in Section 3
hereof and any other limitation on the exercise of the Options in effect on the
date of exercise.  The vested Options shall continue to be exercisable for three
months following the Change in Control, subject to such limitations.
 
SECTION 5.  Methods of Exercising Options.
 
(a)  Notice of Exercise.  Subject to the terms and conditions of this Agreement,
the Options may be exercised by written notice to the Company signed by the
Optionee or a Permitted Transferee and stating the number of shares of Common
Stock in respect of which the Options are being exercised.  Such notice shall be
accompanied by payment of the full exercise price.  The date of exercise of the
Options shall be the later of (i) the date on which the Company receives the
notice of exercise or (ii) the date on which any requisite conditions are
satisfied, including, without limitation, the conditions set forth below in
Sections 8 hereof.  Notwithstanding any other provision of this Agreement, the
Optionee may not exercise the Options and no shares of Common Stock will be
issued by the Company with respect to any attempted exercise when such exercise
is prohibited by law or any Company policy then in effect.  The Options may not
be exercised at any one time as to less than one hundred (100) shares (or such
number of shares as to which the Options are then exercisable if less than one
hundred (100)).  In no event shall the Options be exercisable for a fractional
share.
 
(b)  Payment.  Prior to the issuance of a certificate pursuant to Section 14
hereof evidencing the shares of Common Stock in respect of which all or a
portion of the Options shall have been exercised, the Optionee shall have paid
to the Company the exercise price for all shares of Common Stock purchased
pursuant to the exercise of such Options.  Payment may be made by personal
check, bank draft or postal or express money order (such modes of payment are
collectively referred to as “cash”) payable to the order of the Company in U.S.
dollars.  Payment may also be made in mature shares of Common Stock owned by the
Optionee, or in any combination of cash or such mature shares as the Board or
the Committee (as the case may be) in their sole discretion may approve.  The
Company may also permit the Optionee to pay for such shares of Common Stock by
directing the Company to withhold shares of Common Stock that would otherwise be
received by the Optionee, pursuant to such rules as the Board or the Committee
may establish from time to time.  In the discretion of the Board or the
Committee, and in accordance with rules and procedures established by the Board
or the Committee, the Optionee may be permitted to make a “cashless” exercise of
all or a portion of the Options.
 
SECTION 6.  Withholding.  The Company shall have the right, prior to the
delivery of any certificates evidencing shares of Common Stock to be issued upon
full or partial exercise of the Options (whether by the Optionee or any
Permitted Transferees), to require the Optionee to remit to the Company any
amount sufficient to satisfy the minimum required federal, state or local tax
withholding requirements.  The Company may permit the Optionee to satisfy, in
whole or in part, such obligation to remit taxes, by directing the Company to
withhold shares of Common Stock that would otherwise be received by the
Optionee, pursuant to such rules as the Board or the Committee may establish
from time to time.  The Company shall also have the right to deduct from all
cash payments made pursuant to, or in connection with, the Options the minimum
required federal, state or local taxes required to be withheld with respect to
such payments.
 
SECTION 7.  Optionee.  Whenever the word “Optionee” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, the person or persons
to whom the Options may be transferred by will or by the laws of descent and
distribution or Permitted Transferees (as defined below in Section 8 hereof),
the word “Optionee” shall be deemed to include such person or persons.
 
SECTION 8.  Non-Transferability.  Unless the Board or the Committee determines
otherwise on or after the Grant Date, no Options shall be transferable by the
Optionee other than by will or by the laws of descent and distribution or
pursuant to a domestic relations order; provided, however, that the Board or the
Committee may, in their discretion and subject to such terms and conditions as
they shall specify, permit the transfer of the Options for no consideration to
the Optionee’s family members or to one or more trusts or partnerships
established in whole or in part for the benefit of one or more of such family
members (collectively, “Permitted Transferees”).  Any Options transferred to a
Permitted Transferee shall be further transferable only by will or the laws of
descent and distribution or, for no consideration, to another Permitted
Transferee of the Optionee.  The Board or the Committee may in their discretion
permit transfers of Options other than those contemplated by this Section
8.  During the lifetime of the Optionee, the Options shall be exercisable only
by the Optionee or by a Permitted Transferee to whom such Options have been
transferred in accordance with this Section 8.  The grant of the Options shall
impose no obligation on the Optionee to exercise the Options.
 
5

--------------------------------------------------------------------------------


 
SECTION 9.      Shareholder Rights.  No shares of Common Stock shall be issued
in respect of the exercise of the Options until full payment therefor has been
made.  The holder of the Options shall have no rights as a shareholder with
respect to any shares of Common Stock covered by the Options until the date the
Optionee or his nominee becomes the holder of record of such shares.  Except as
otherwise provided herein, no adjustments shall be made for dividends or other
rights for which the record date is prior to the date such share certificate is
issued.
 
SECTION 10.    No Restriction on Right to Effect Corporate Changes.  Neither
this Agreement nor the existence of any Options granted hereunder shall affect
or restrict in any way the right or power of the Company or the shareholders of
the Company to make or authorize any adjustments, recapitalizations,
reorganizations or other change in the Company’s capital structure or business,
any merger or consolidation of the Company, any issue of stock or of options,
warrants or rights to purchase stock or bond, debentures, preferred or prior
preference stocks whose rights are superior to or affect the shares of Common
Stock or the rights thereof or which are convertible into or exchangeable for
shares of Common Stock, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
 
SECTION 11.    Changes in Capitalization.  Notwithstanding any provision of this
Agreement, the number and kind of shares authorized for issuance under Section 2
hereof may be equitably adjusted in the sole discretion of the Board or the
Committee in the event of a stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, extraordinary dividend, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase shares of Common Stock at a price substantially below fair market value
or other similar corporate event affecting the shares of Common Stock in order
to preserve, but not increase, the benefits or potential benefits intended to be
made available under this Agreement.  In addition, upon the occurrence of any of
the foregoing events, the number of outstanding Options and the number and kind
of shares subject to any outstanding Options and the exercise price per share
under any outstanding Options may be equitably adjusted (including by payment of
cash to the Optionee) in the sole discretion of the Board or the Committee in
order to preserve the benefits or potential benefits intended to be made
available to the Optionee.  Such adjustments shall be made by the Board or the
Committee, in their sole discretion, whose determination as to what adjustments
shall be made, and the extent thereof, shall be final.  Unless otherwise
determined by the Board or the Committee, such adjusted Options shall be subject
to the same restrictions (including, without limitations, the limitations on
exercise set forth in Section 3 hereof) and vesting schedule to which the
underlying Options are subject.
 
SECTION 12.    No Right to Employment.  Neither this Agreement, the grant of
Options under this Agreement, nor any action taken or omitted to be taken under
this Agreement shall be deemed to create or confer on the Optionee any right to
be retained in the employ of the Company or any subsidiary or other affiliate
thereof, or to interfere with or to limit in any way the right of the Company or
any subsidiary or other affiliate thereof to terminate the employment of such
Optionee at any time.
 
6

--------------------------------------------------------------------------------


 
SECTION 13.    Compliance with Law.  Notwithstanding any of the provisions
hereof, the Optionee hereby agrees that Optionee will not exercise the Options,
and that the Company will not be obligated to issue or transfer any shares of
Common Stock to the Optionee hereunder, if the exercise hereof or the issuance
or transfer of such shares shall constitute a violation by the Optionee or the
Company of any provision of any law or regulation of any governmental
authority.  Any determination in this connection by the Board or the Committee
(as the case may be) shall be final, binding and conclusive.  In addition, the
Board or the Committee (as the case may be) may require the Optionee purchasing
shares of Common Stock pursuant to this Agreement to represent to and agree with
the Company in writing that such Optionee is purchasing the shares Common Stock
for investment purposes and not with a view to the distribution thereof.
 
SECTION 14.    Issuance of Share Certificates.  As soon as is reasonably
practical after its receipt of a proper notice of exercise and payment of the
exercise price for the number of shares with respect to which the Options are
exercised, the Company shall deliver to the Optionee, at the principal office of
the Company or at such other location as may be acceptable to the Company and
the Optionee, one or more stock certificates for the appropriate number of
shares of Common Stock issued in connection with such exercise.  Such shares of
Common Stock shall be fully paid and nonassessable and shall be issued in the
name of the Optionee.  All certificates for shares of Common Stock delivered
under this Agreement shall be subject to such stock-transfer orders and other
restrictions as the Board or the Committee (as the case may be) may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any exchange upon which shares of Common Stock are then
listed, and any applicable securities law, and the Board or the Committee (as
the case may be) may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
SECTION 15.    Notice.  Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided,
provided that, unless and until some other address be so designated, all notices
or communications by the Optionee to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Optionee may be given to the Optionee personally or may be
mailed to Optionee at the Optionee’s last known address, as reflected in the
Company’s records.
 
SECTION 16.    Non-Qualified Options.  The Options are not an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended or any successor provision thereto.
 
SECTION 17.    Binding Effect.  Subject to Section 7 hereof, this Agreement
shall be binding upon the heirs, executors, administrators and successors of the
parties hereto.
 
SECTION 18.    Determinations; Liability.  All determinations by the Board or
the Committee (as the case may be) in construing and interpreting this Agreement
shall be final, binding and conclusive for all purposes and upon all persons
interested herein.  No member of the Board or Committee shall be liable for any
action or determination made in connection with the operation or interpretation
of this Agreement and the Company shall indemnify, defend and hold harmless each
such person from any liability arising from or in connection with this
Agreement, except where such liability results directly from such person’s
fraud, willful misconduct or failure to act in good faith.  In the performance
of its responsibilities with respect to this Agreement, the Board and the
Committee shall be entitled to rely upon information and advice furnished by the
Company’s officers, the Company’s accountants, the Company’s counsel and any
other party the Board or the Committee deems necessary, and no member of the
Board or the Committee shall be liable for any action taken or not taken in
reliance upon any such advice.
 
7

--------------------------------------------------------------------------------


 
SECTION 19.    Amendments.  The Board and the Committee each shall have the
power to alter or amend the terms of the Options as set forth herein from time
to time, and any alteration or amendment of the terms of the Options by the
Board or the Committee shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person, provided, however, that no amendment or
modification shall materially and adversely alter or impair the rights of the
Optionee in the Options granted pursuant to this Agreement without the consent
of the holder thereof.  The Committee shall give written notice to the Optionee
of any such alteration or amendment as promptly as practicable after the
adoption thereof.  The foregoing shall not restrict the ability of the Optionee
and the Company by mutual consent to alter or amend the terms of the Options in
any manner approved by the Board or the Committee.
 
SECTION 20.    Governing Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of New York.
 
SECTION 21.    Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
 
SECTION 22.    Code Section 409A.  This Agreement and the Options are intended
to comply with Section 409A of the Internal Revenue Code of 1986, as
amended.  Notwithstanding any provision of this Agreement to the contrary, this
Agreement shall be interpreted and construed consistent with this
intent.  Notwithstanding the foregoing, the Company shall not be required to
assume any increased economic burden.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
ORTHOFIX INTERNATIONAL N.V.
             
/s/ Alan W. Milinazzo
    By: Alan W. Milinazzo  
Title: Chief Executive Officer
 
 
      /s/ Bradley R. Mason    
BRADLEY R. MASON



 
9 

--------------------------------------------------------------------------------